DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 7/12/2021.
Claims 1 and 16 are amended.
Claims 8-10, 23-24, and 31 are cancelled.
Claims 32-35 are newly added. 
Claims 1-7, 11-22, 25-30, and 32-35 are pending.

Response to Arguments
Applicant's arguments filed 7/12/2021 with respect to amended claims 1 and 16 have been fully considered but they are not persuasive.
First, the Applicant argues that Conner does not comprise a transfer element comprising at least one open-ended tubular hollow body between the substrate 763 and the filter 772, and the foil strip 784 of the cigarette in Fig. 7 of Conner does not overlie at least a front portion of such a transfer element between the substrate 763 and the filter 772. 
The Examiner respectfully disagrees. Fig. 7 of Conner illustrates an unlabeled layer underlying paper sheet 783 and overlying the tobacco rod 769. Moreover, Conner discloses that a wrapping material, such as a heavy-gauge paper, plug wrap, or cigarette paper, may surround the tobacco rod (see Paragraph 69). Therefore, it is likely that the unlabeled layer underlying the paper sheet 783 and overlying the tobacco rod 769 is a cigarette paper. Given the cylindrical shape of the smoking article, the cigarette paper would be an opened-ended tubular hollow body and is located between the filter 770 and substrate 763. 
	

    PNG
    media_image1.png
    461
    806
    media_image1.png
    Greyscale

	Second, the Applicant argues that modifying Conner with the teachings of Shinozaki would not arrive at a smoking article having all the features recited in claim 1. Specifically, the Applicant notes that Claim 1 requires the smoking article does not comprise any additional heat-conducting elements underlying or overlying the single heat-conductive element, and does not comprise any heat-conducting elements around and in direct contact with one or both of the combustible heat source and the aerosol-forming substrate. The Applicant then argues that if one of ordinary skill in the art were to have added an incombustible element, as taught in Shinozaki, to the buffer region of Conner, one of ordinary skill in the art would have included an extension of the incombustible element surrounding the rear end portion of the heat source of Conner as taught in Shinozaki; consequently if the incombustible element were made from metal, such a modified Conner would comprise an additional heat-conducting element (extension of the incombustible element) underlying the foil strip 784. The Examiner has noted the Applicant’s argument and contends that such an interpretation would be contrary to the present claim construction. 
While the Examiner agrees with the Applicant that the incombustible element includes extensions (see Paragraph 143 of Shinozaki), interpreting the extensions as an additional heat-conducting element is contrary to the present construction of claim 1. Claim 1 recites “a second non-combustible substantially air impermeable barrier between the rear face of the non-blind combustible heat source and the aerosol-forming substrate, wherein the second non-combustible substantially air impermeable barrier is a metal 
Moreover, Shinozaki’s extensions are integral with the incombustible element. The Applicant’s interpretation that the extension is a separate heat-conducting element apart from the incombustible element is inappropriate. 
Lastly, the claims do not limit the shape of the second non-combustible substantially air impermeable barrier. Shinozaki’s air impermeable barrier with the unitary extensions, as a whole, can still be considered the “second non-combustible substantially air impermeable barrier.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 12-13, 15, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 2012/0067360) in view of Maeder et al. (US 2009/0065011), Stone (US 2012/0042885), and Shinozaki et al. (US 2013/0133675).
Regarding claim 1, Conner discloses a cigarette (abstract) comprising:
a combustible heat source (heat generation segment 735; Fig. 7; Paragraph 20 and 70; segment 735 contains heat source 40) having opposed front and rear faces (Fig. 7; the left side of 735 is the front face and the right side of 735 is the rear face);
an aerosol-forming substrate downstream of the rear face of the combustible heat source (763; Fig. 7; Paragraph 70 and 91; glycerol is known to form an aerosol when heated), and
a mouthpiece (filter 770; Fig. 7; Paragraph 70) located downstream of the aerosol-forming substrate (see Fig. 7);
a transfer element (see annotated Fig. 7; Paragraph 69; interpreted as the layer surrounding tobacco 769 and underlying the paper 783) located between the mouthpiece and the aerosol-forming substrate (see Fig. 7) and comprising at least one open-ended tubular hollow body (see Fig. 7);

wherein the heat-conducting element comprises an outer layer of conductive material that is visible on the exterior of the smoking article (Paragraph 74; the foil strip can be on the exterior surface of a paper sheet).

    PNG
    media_image1.png
    461
    806
    media_image1.png
    Greyscale

Additionally, Conner suggests that the heat-generation segment also may include one or more longitudinal channels formed therethrough to provide a desired airflow through the heat generation segment (Paragraph 85). It is noted that Conner describes U.S patent application 12/859494 which is incorporated by reference in its entirety (Paragraph 56) which corresponds to Stone (US 2012/0042885) below). Furthermore, Conner discloses that a buffer region (53) may reduce potential scorching or other thermal degradation of portions of the aerosol-generating segment, the buffer region may be partially or substantially filled with a non-combustible material including metals, organic, inorganic, ceramic, or polymeric materials (Paragraph 39).

However, Conner is silent as to the smoking article further comprises a first non-combustible substantially air impermeable barrier between the non-blind combustible heat source and one or more airflow channels extending from the front face to the rear face of the non-blind combustible heat source and a second non-combustible substantially air impermeable barrier between the rear face of the non-blind combustible heat source and the aerosol-forming substrate, wherein the second non-combustible substantially air impermeable barrier is a metal barrier.
Maeder teaches a smoking article (abstract) comprising a combustible heat source (4; Fig. 1; Paragraph 79) wherein one air channel extends the whole length of the combustible heat source (central airflow channel 16; Fig. 1; Paragraph 80; thereby making the heat source non-blind), wherein a non-combustible substantially air impermeable barrier is disposed between the non-blind combustible heat source and the air flow channel and extends the whole length of the heat source (14; Fig. 1; Paragraph 80).
Stone teaches a cigarette (abstract) comprising a heat source (740; Fig. 4D, F) surrounded by an insulation material (742) with a central longitudinal channel (741) wherein the heat source and insulation interlockingly engage via a shoulder (742a; Paragraph 73) or by a frustoconical space (Paragraph 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat source of Conner to incorporate the teachings of Stone so that the heat source includes a central longitudinal channel that is surrounded by insulation in order to insulate the heat source while retaining the heat source in the insulation (Stone; Paragraph 73-74) because Conner suggests including one or more longitudinal channels to provide a desired airflow through the heat source (Conner; Paragraph 85). Furthermore, it would have been obvious to said skilled artisan to have modified the longitudinal channel of Conner with a substantially air impermeable barrier as in Maeder in order to provide a controlled amount of convective heating to the substrate to avoid 
Shinozaki teaches a smokeless flavor inhalator (abstract; Fig. 11) comprising a carbon heat source (10) including an air inlet hole (60) axially penetrating through the carbon heat source (Paragraph 141) and an incombustible element (52) having a through hole (64) formed in the center thereof and connected to the air inlet hole (Paragraph 143), the carbon heat source has a heat-resistant coating (62) covering the entire inner surface of the air inlet hole (Paragraph 142); the incombustible element functions as the heat source holder (Paragraph 143), has air impermeability and heat resistance (Paragraph 127) and is constituted by a filler of inorganic fibers or an inorganic molded piece (Paragraph 127) wherein incombustible materials include ceramics, meerschaums, glass, and metals (Paragraph 87). 
It would have been obvious to said skilled artisan to have added an impermeable metal incombustible element as in Shinozaki to the buffer region of Conner because (a) Conner suggests substantially filling the buffer region with metals or inorganic material (Paragraph 39), and (b) the modification is beneficial because it prevents generating smoke and adequately delivers flavor to a user (Shinozaki; Paragraph 39) as suggested by Conner. 
Regarding the claim limitation “wherein the smoking article does not comprise any additional heat-conducting element, and does not comprise any heat-conducting elements around and in direct contact with one or both of the combustible heat source and the aerosol-forming substrate,” modified Conner discloses that the foil strip or patch (784) may be laminated to an exterior surface of a paper sheet (Paragraph 74) and the metal incombustible element (as modified by Shinozaki). Therefore, there are no additional heat-conducting elements underlying or overlying the foil strip or path (784), and does not contain any heat-conducting elements in direct contact the aerosol forming substrate (763; the buffer region 53 separates the aerosol forming substrate from the heat source).
Regarding claims 2 and 4-5, modified Conner discloses wherein the one layer of heat conductive material is radially separated from the combustible heat source and the aerosol-forming substrate by a paper sheet (783; Fig. 7; Paragraph 72-74; 783 circumscribes heat-generating segment 
According to Applicant’s specification, the paper sheet of Conner is considered to be a heat insulative material (Page 8, lines 23-24).
Regarding claims 3, modified Conner discloses wherein the layer of heat conductive material is radially separated from the combustible heat source and the aerosol-forming substrate by at least 50 microns (Paragraph 72; the paper sheet has a thickness of about 0.025 mm to about 0.15 mm, which equates to about 25 microns to about 150 microns). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claim 12-13, modified Conner discloses wherein the aerosol-forming substrate abuts or is slightly spaced apart from the rear face of the combustible heat source (Fig. 7; Paragraph 38).
Regarding claim 15, modified Conner discloses an aerosol modifying agent downstream of the aerosol-forming substrate (tobacco rod 769; Fig. 7; Paragraph 71).
Regarding claim 32, modified Conner discloses the transfer element abutting the aerosol-forming substrate (see annotated Fig. 7 above).
Regarding claim 33, modified Conner discloses that the foil strip or patch (784) may have a length that overlaps at least a portion of the tobacco rod (Paragraph 73). Additionally, modified Conner teaches that the wrapper material (764) is a paper sheet (783) may be configured as a heat-conducting material (paragraph 72) and overlaps the entire length of the tobacco rod (see Fig. 7; Paragraph 72).  
However, modified Conner does not explicitly teach the single-heat conducting element overlies the entire length of the transfer element. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the length of modified Conner’s foil strip because (a)  Conner suggests that the entire length of the paper sheet (783) is heat conducting (paragraph 72); and (b) such a modification involves a mere change in the shape of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 2012/0067360) in view of Maeder et al. (US 2009/0065011), Stone (US 2012/0042885), and Stolz et al. (US 2014/0283860) as applied to claim 1 above, as evidenced by Engineering Toolbox (Materials - Light Reflecting Factors).
Regarding claims 6-7, modified Conner discloses the smoking article as discussed above with respect to claim 1, wherein the foil strip may be formed from tin, aluminum, copper, gold, brass, and/or any combination thereof (Paragraph 74). As evidenced by Engineering Toolbox, aluminum has a reflection factor ranging from 55-87% and copper has a reflection factor ranging from 70-75% (Fig. 1). Therefore, modified Conner discloses that a strip formed from aluminum, copper and/or any combination thereof would be a heat-reflective material that reflects more than 50% of incident radiation.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 2012/0067360) in view of Maeder et al. (US 2009/0065011), Stone (US 2012/0042885), and Shinozaki et al. (US 2013/0133675) as applied to claim 1 above, and further in view of Onishi et al. (US 2010/0258139).
Regarding claim 11, modified Conner discloses the smoking article as discussed above with respect to claim 1, further comprising one or more first air inlets around a periphery of a tobacco rod for the purpose of air dilution (perforations 81; Fig. 7; Paragraph 42).
However, modified Conner does not explicitly disclose the one or more first air inlets around a periphery of the aerosol-forming substrate.
Onishi teaches a non-combustible smoking article (abstract) comprising an opening (OP; Paragraph 51) provided in the periphery of a filter (Fig. 1A), in the periphery of a flavor generating material (Fig. 1B), and in the periphery of an aerosol generating member (Fig. 1C) for the purpose of diluting the mainstream smoke components (Paragraph 51). The locations of the opening are equivalents known for the same purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed a simple substitution for the known location of the perforations of modified Conner to be in the periphery of the aerosol generating member as in Onishi to obtain the predictable result of diluting the mainstream smoke components. Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 2012/0067360) in view of Maeder et al. (US 2009/0065011), Stone (US 2012/0042885), and Shinozaki et al. (US 2013/0133675) as applied to claim 1 above, and further in view of Sensabaugh (US 4793365).
Regarding claim 14, modified Conner discloses the smoking article as discussed above with respect to claim 13, and further discloses that the aerosol-forming substrate can be slightly spaced apart from the rear face of the combustible heat source by a buffer region including empty air (53; Paragraph 38-39).
However, modified Conner is silent as to one or more second air inlets between the rear face of the combustible heat source and the aerosol-forming substrate.
Sensabaugh teaches a smoking article comprising a combustible carbonaceous fuel element (abstract) comprising carbonaceous fuel element (10; Fig. 3; Column 6, lines 36-39), aerosol generating means with a substrate (30; Fig. 3; Column 6, lines 21-25), and a void space between the fuel element and substrate (97; Fig. 3; Column 7, lines 57-60), wherein a plurality of peripheral holes are provided in the void space (100; Fig. 7; Column 7, lines 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffer region including empty air of modified Conner to include a plurality of holes in the periphery as in Sensabaugh because air introduced into the void space contains less carbon oxidation products because it is not drawn through the burning fuel (Sensabaugh; Column 8, lines 3-6).
Claims 16-20, 26-30, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 2012/0067360) in view of Banerjee et al. (US 5067499). 
Regarding claim 16, Conner discloses a cigarette (abstract) comprising:
a combustible heat source (heat generation segment 735; Fig. 7; Paragraph 20 and 70; segment 735 contains heat source 40) having opposed front and rear faces (Fig. 7; the left side of 735 is the front face and the right side of 735 is the rear face);
an aerosol-forming substrate downstream of the rear face of the combustible heat source (763; Fig. 7; Paragraph 70 and 91; glycerol is known to form an aerosol when heated), 

a transfer element (see annotated Fig. 7; Paragraph 69; interpreted as the layer surrounding tobacco 769 and underlying the paper 783) located between the mouthpiece and the aerosol-forming substrate (see Fig. 7) and comprising at least one open-ended tubular hollow body (see Fig. 7); and 
a single heat-conducting element overlying a rear portion of the combustible heat source and an entire length of the aerosol-forming substrate and at least a front portion of the transfer element (foil strip or patch 784; Fig. 7; Paragraph 73-74), wherein the single heat-conducting element comprises one layer of heat conductive material and is radially separated from the combustible heat source and the aerosol-forming substrate (Fig. 7), 
wherein the heat-conducting element comprises an outer layer of conductive material that is visible on the exterior of the smoking article (Paragraph 74; the foil strip can be on the exterior surface of a paper sheet).
Conner does not explicitly state that the heat source is non-blind or blind, but discloses that air flows through the insulation surrounding the heat source (Paragraph 38), therefore the heat source of Conner is considered to be non-blind in accordance with the Applicant’s definition of non-blind meaning “one or more airflow channels extending from the front face to the rear face of the combustible heat source” (see Page 6, lines 4-6).
Regarding the claim limitation “wherein the smoking article does not comprise any additional heat-conducting element, and does not comprise any heat-conducting elements around and in direct contact with one or both of the combustible heat source and the aerosol-forming substrate,” Conner discloses that the foil strip or patch (784) may be laminated to an exterior surface of a paper sheet (Paragraph 74). Therefore, there are no additional heat-conducting elements underlying or overlying the foil strip or path (784), and does not contain any heat-conducting elements in direct contact with the heat generation segment (735) or aerosol forming substrate (763).   
Conner further discloses that the fuel elements of the heat generation segment may vary in design and configuration as set forth in US Pat. No. 5067499 to Banerjee incorporated herein by reference (Paragraph 54). 

	Banerjee teaches a smoking article utilizing fuel elements (abstract; Fig. 3) comprising a short combustible carbonaceous fuel element (10) and a void space (97) wherein air is introduced into the void space and not drawn through the burning fuel (Column 8, lines 45-55; equivalent to a blind combustible heat source). Banerjee teaches a separate embodiment (Fig. 8, 10) comprising a fuel element (10) provided with a plurality of holes (16) and surrounded by a resilient jacket (86). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the combustible heat source of Conner for the combustible carbonaceous fuel element of Banerjee where air is not drawn through the burning fuel in order to obtain the predictable result of introducing air containing less oxidation products because it is not drawn through the burning fuel (Banerjee; Column 8, lines 45-55). 
Regarding claims 17 and 19-20, modified Conner discloses wherein the one layer of heat conductive material is radially separated from the combustible heat source and the aerosol-forming substrate by a paper sheet (783; Fig. 7; Paragraph 72-74; 783 circumscribes heat-generating segment 735, cavity 756 containing substrate 763, and tobacco rod 769, and the foil strip can be laminated on the exterior of the paper sheet).
According to Applicant’s specification, the paper sheet of Conner is considered to be a heat insulative material (Page 8, lines 23-24).
Regarding claim 18, modified Conner discloses wherein the layer of heat conductive material is radially separated from the combustible heat source and the aerosol-forming substrate by at least 50 microns (Paragraph 72; the paper sheet has a thickness of about 0.025 mm to about 0.15 mm, which equates to about 25 microns to about 150 microns). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claim 26, modified Conner discloses perforations (81) may extend to or into the aerosol forming substrate (55; Paragraph 42). 
Regarding claim 27-28
Regarding claim 29, modified Conner discloses a buffer region (53) between the heat generating segment and the aerosol-generating segment (Paragraph 38). 
However, modified Conner does not explicitly teach one or more second air inlets between the rear face of the blind combustible heat source and the aerosol-forming substrate. 
Banerjee further teaches peripheral holes (100) permitting sufficient air to enter the void space to provide appropriate pressure drop (Column 8, line 40-45). 
It would have been obvious to said skilled artisan to have added peripheral holes as in Banerjee to the buffer region as in modified Conner in order to permit sufficient air to enter the buffer space to provide an appropriate pressure drop (Banerjee; Column 8, line 40-45). 
Regarding claim 30, modified Conner discloses an aerosol modifying agent downstream of the aerosol-forming substrate (tobacco rod 769; Fig. 7; Paragraph 71).
Regarding claim 34, modified Conner discloses the transfer element abutting the aerosol-forming substrate (see annotated Fig. 7 above).
Regarding claim 35, modified Conner discloses that the foil strip or patch (784) may have a length that overlaps at least a portion of the tobacco rod (Paragraph 73). Additionally, modified Conner teaches that the wrapper material (764) is a paper sheet (783) may be configured as a heat-conducting material (paragraph 72) and overlaps the entire length of the tobacco rod (see Fig. 7; Paragraph 72).  
However, modified Conner does not explicitly teach the single-heat conducting element overlies the entire length of the transfer element. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the length of modified Conner’s foil strip because (a)  Conner suggests that the entire length of the paper sheet (783) is heat conducting (paragraph 72); and (b) such a modification involves a mere change in the shape of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 2012/0067360) in view of Banerjee et al. (US 5067499) as applied to claim 16 above, as evidenced by Engineering Toolbox (Materials - Light Reflecting Factors).
Regarding claims 21-22, modified Conner discloses the smoking article as discussed above with respect to claim 16, wherein the foil strip may be formed from tin, aluminum, copper, gold, brass, and/or any combination thereof (Paragraph 74). As evidenced by Engineering Toolbox, aluminum has a reflection factor ranging from 55-87% and copper has a reflection factor ranging from 70-75% (Fig. 1). Therefore, modified Conner discloses that a strip formed from aluminum, copper and/or any combination thereof would be a heat-reflective material that reflects more than 50% of incident radiation.
Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 2012/0067360) in view of Banerjee et al. (US 5067499) as applied to claim 16 above and further in view of Shinozaki et al. (US 2013/0133675). 
Regarding claim 25, modified Conner discloses the smoking article as discussed above with respect to claim 16. Conner further discloses that a buffer region (53) may reduce potential scorching or other thermal degradation of portions of the aerosol-generating segment, the buffer region may be partially or substantially filled with a non-combustible material including metals, organic, inorganic, ceramic, or polymeric materials (Paragraph 39).
Shinozaki teaches a smokeless flavor inhalator (abstract) comprising a heat conduction holder (50; Fig. 8) and an incombustible element (52) that is air impermeable (Paragraph 127; equivalent to a non-combustible substantially air impermeable barrier) interposed between a carbon heat source (10) and a tobacco material (20), and wherein the carbon heat source need not have air permeability (Paragraph 130). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the incombustible air impermeable element as in Shinozaki to the buffer region of modified Conner because (a) Conner suggests substantially filling the buffer region with metals or inorganic material (Paragraph 39), and (b) the modification is beneficial because it prevents generating smoke and adequately delivers flavor to a user (Shinozaki; Paragraph 39) as suggested by Conner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747